PECK, C. J.
— A person may, undoubtedly, keep a billiard-table for his own amusement, or the amusement of his friends, without a license. But if by the rules of the table a profit is to arise from the use of it, then it must be licensed, or the keeper of the table will be guilty of a misdemeanor (Revenue Act of 1868, § 111), and subject to a fine three times the sum required to be paid for a license; which is twenty-five dollars, unless the keeping of the table commenced after the 1st day of January; in which case, the price of the license is to be reckoned in proportion to the time, counting from the first day of the month in which the keeping of the table commenced to the end of the year. Ib. § 110.
*39The first and second charges asked by the defendant might, and probably would, have misled the jury. There was no evidence tending to show that the defendant charged nothing for the use of his table. On the contrary, his instructions to those who played upon the table were, that the loser, after each game, must treat at his bar those who had played in the game, and must pay for as many drinks as there were players, whether such players wished to drink or not. This was, manifestly, a clear device resorted to by him in order to make a profit from the table, and yet defeat the State out of her just revenue, by making no direct charge for the use of it. If the first and second charges had been given, the jury might reasonably have inferred, as no such -charge was made for the use of the table, that the defendant could not be convicted.
There was no error in refusing to give the third and fourth charges asked. Although the defendant may not have received any compensation for the use of his table, or derived any actual profit from its use, yet, if compensation was demanded, either directly or indirectly, he was guilty; and his guilt or innocence did not depend upon a matter of profit or loss in keeping the table.
The fifth charge asked, however, was correct and proper, and should have been given. If the defendant did not begin to keep the table until the first day of November, he could only be fined, on conviction, three times the amount required to be paid for a license from that time until the end of the financial year. See Revenue Act, §§ 110, 111.
For the error in refusing to give the fifth charge, the judgment is reversed, and the cause is remanded for another trial. ,